J-S14017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: G.I.M., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: E.T., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2708 EDA 2017

                  Appeal from the Order Entered July 20, 2017
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000701-2016

BEFORE:      OTT, J., McLAUGHLIN, J., and RANSOM*, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED APRIL 11, 2018

       E.T. (“Father”) appeals from the decree entered in the Court of Common

Pleas of Philadelphia County involuntarily terminating his parental rights to his

daughter G.I.M. (“Child”). Father challenges the sufficiency of the evidence.

We affirm.

       In its Rule 1925(a) opinion, the trial court aptly summarized the factual

and procedural history of this case, which we adopt for purposes of this appeal.

See Trial Court Opinion, filed Oct. 11, 2017 (1925(a) Op.), at 1-16.

       By way of background, Child (d.o.b. January 2008) is the daughter of

Father and D.M. (“Mother”).1 Child has never resided with Father. Child was

____________________________________________


*    Retired Senior Judge assigned to the Superior Court.
1Mother also filed an appeal (docketed in this Court at 2651 and 2652 EDA
2017) regarding both G.I.M. and another child I.G.M.D., whose father is
another individual, K.D.
J-S14017-18


first adjudicated dependent in December 2014. Mother indicated to the

Department of Human Services (“DHS”) that she did not know the

whereabouts of Father. After DHS obtained an address for Father via a Parent

Locator Service (“PLS”) search in December 2015, a letter was sent to him.

Father did not respond to the letter but did attend a hearing in August 2016,

where he acknowledged knowing that Child was under the care of DHS. After

this hearing, Father began attending visitation with Child. Father’s parental

reunification objectives included obtaining appropriate housing for Child,

completing parenting classes, and attending visitation.

      On August 5, 2016, DHS filed Petition for Involuntary Termination of

Parental Rights. Following a hearing on July 20, 2017, the trial court granted

the petition. Father filed this timely appeal.

      Father raises five issues for our review:

      1.    Whether the trial court erred by terminating the parental
            rights of Appellant, [Father], under 23 Pa.C.S.A. §
            2511(a)(1)?

      2.    Whether the trial court erred by terminating the parental
            rights of Appellant, [Father], under 23 Pa.C.S.A. §
            2511(a)(2)?

      3.    Whether the trial court erred by terminating the parental
            rights of Appellant, [Father], under 23 Pa.C.S.A. §
            2511(a)(5)?

      4.    Whether the trial court erred by terminating the parental
            rights of Appellant, [Father], under 23 Pa.C.S.A. §
            2511(a)(8)?

      5.    Whether the trial court erred by finding, under 23 Pa.C.S.A.
            § 2511(b), that termination of Appellant [Father] parental



                                      -2-
J-S14017-18


             rights best serves the child’s developmental, physical and
             emotional needs and welfare?

Father’s Brief at 5.

      When considering an appeal from an order involuntarily terminating

parental rights, we accept as true the trial court’s findings of facts so long as

they are supported by the record, and then determine whether the trial court

made an error of law or abused its discretion in rendering its decision. In re

Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). A trial court’s decision

constitutes an abuse of discretion only if it is manifestly unreasonable or is the

product of partiality, prejudice, bias, or ill-will. Id.

      The party petitioning for termination bears the burden of proving all

elements of the termination petition by clear and convincing evidence. In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc). Clear and convincing

evidence is evidence that is so “clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” Id. (quoting Matter of Adoption of

Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      The termination of parental rights is governed by 23 Pa.C.S. § 2511,

which requires a two-step analysis. In the first step, the party seeking

termination must prove by clear and convincing evidence that the parent’s

conduct meets at least one of the 11 grounds for termination set forth in

Section 2511(a). In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). If the court

determines that the petitioner has proven at least one of the provisions of


                                        -3-
J-S14017-18


Section 2511(a), only then does it proceed to the second step of the analysis.

Id. In the second step, the court must determine whether, considering the

child’s developmental, physical, and emotional needs and welfare, termination

is in the best interests of the child. 23 Pa.C.S. § 2511(b); In re Adoption of

S.P., 47 A.3d 817, 830 (Pa. 2012). In conducting this analysis, the court

should examine the emotional bond between parent and child, with close

attention to the effect on the child of permanently severing any such bond.

      Father argues that the termination of his parental rights was not

appropriate under 23 Pa.C.S. §§ 2511 (a)(1), (a)(2), (a)(5), or (a)(8). See

Father’s Brief at 13-15. To this end, Father presents the overarching argument

that once he became aware of Child’s placement and the potential termination

of his parental rights, he began attending court hearings and completed his

parental reunification objections including: attending visitation, completing

parenting classes, maintaining employment, and establishing a housing plan.

Id. at 14. He also asserts that the trial court erred by terminating his parental

rights under 23 Pa.C.S. § 2511(b), because the evidence presented at trial

established that a growing bond exists between Child and himself. Id. at 15-

16.

      The trial court rejected Father’s arguments. It explained that clear and

convincing evidence established that Father’s parental rights were properly

terminated under 23 Pa.C.S. §§ 2511 (a)(1) & (a)(2) because he

demonstrated a settled purpose of relinquishing his parental rights. The court


                                      -4-
J-S14017-18


noted testimony establishing that Father initially failed to respond to

correspondence from the DHS and failed to obtain and maintain appropriate

housing for Child, instead proposing that Child live with Father’s mother. See

1925(a) Op. at 19-21. Further, the trial court specifically determined Father’s

parental rights were properly terminated under 23 Pa.C.S. § 2511(b) because

the testimony established that Father’s bond with Child was only just

beginning and Child is strongly bonded with her foster mother. Id. at 21-22.

      After reviewing the trial court’s opinion, the record, the parties’ briefs,

and relevant law, we see no abuse of discretion or error of law. Accordingly,

we affirm on the basis of the well-reasoned opinion of the Honorable Allan L.

Tereshko, which we adopt and incorporate herein. See id. at 17-23.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/11/18




                                      -5-
                                                                           Circulated 03/19/2018 09:16 AM




 THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA, PHILADELPHIA COUNTY
                  IN THE COURT OF COMMON PLEAS


IN THE INTEREST OF:                       FAMILY COURT DIVISION
                                          JUVENILE BRANCH-DEPENDENCY

G.I.M., a Minor                           CP-51-AP-0000701-2016/CP-51-DP-0002734-20,4:
d/o/b: 1/24/2008




Appeal of:                                Superior Court Nos. 2708 EDA 2017�
E.T., Father                                                                        -I    :�




                                        OPINION                                           �-



        E.T. (.. Father"), Appeals from the Decree and Order entered by this Court on July

20, 2017. granting the Petition to Involuntarily Terminate Father's Parental Rights to his

minor child: a female, G.I.M., (d/o/b January 24, 2008), and changing the Child's

Permanency Goal to Adoption, filed by the Department of Human Services ( .. DHS .. ) on

August 5, 2016, and served on all parties.

        After Termination/Goal Change Hearing on July 20, 2017, this Court found that

clear and convincing evidence was presented to terminate the parental rights of Father.


E.T., ( .. Father.. ) as to the Child. and to terminate the parental rights of Mother, D.J.M. In

response to the Order of July 20. 2017. terminating his parental rights, Father, filed an

appeal on August 20, 2017. Mother also filed Appeals on August 18. 2017 to the Orders

of July 20, 2017, which will be addressed by the Court in a separate opinion filed under

Superior Court Nos. 2651 EDA 2017 and 2652 EDA 2017.




                                                                                               1
       STATEMENTS OF MATTERS COMPLAINED OF ON APPEAL

       In his Statements of Matters Complained of on Appeal. Father raises the

following issues:


           1. Appellant, Eric Taylor (hereinafter E.T.) is the
              Father of G.I.M .. a minor.
           2. By Order dated July 20. 2017. Appellant, E.T."s
              parental rights to G.I.M. were involuntarily
              terminated by Judge Allan L. Tereshko.
           3. The Trial Court did abuse its discretion and commit
              legal error in terminating Fathers parental rights
              since the Department of Human Services did not
              meet its burden by clear and convincing evidence of
              establishing sufficient grounds that Father has
              evidenced a settled purpose of relinquishing claim
              to a child or has refused or failed to perform
              parental duties under 23 Pa.C.S.A. §2511 (a)( 1 ).
           4. The Trial Court did abuse its discretion and commit
              legal error in terminating Father's parental rights
              since the Department of Human Services did not
              meet its burden by clear and convincing evidence of
              establishing sufficient grounds under 23 Pa.C.S.A.
              §2511 (a)(2) that Father lacks the present capacity
              to perform his parental responsibilities.
           5. The Trial Court did abuse its discretion and commit
              legal error in terminating Father's parental rights
              under 23 Pa.C.S.A. §2511 (a)(5) because the
              Department of Human Services failed to prove by
              clear and convincing evidence the present and
              continued incapacity of Father to provide essential
              care necessary for Child's physical and mental
              wellbeing.
           6. The Trial Court abused its discretion and committed
              legal error in terminating Father's parental rights
              under 23 Pa.C.S.A. §2511 (a)(8) because the
              Department of Human Services failed to prove by
              clear and convincing evidence that the conditions
              which led to Child's placement continue to exist.
           7. The Trial Court did err in terminating Father's
              parental rights since the Department of Human
              Services did not meet its burden by clear and
              convincing evidence of showing that the best

                                                                                 2
               interest of the Child was served by terminating
               Father's parental rights pursuant to Section 2511 (b)
               of the Adoption Act.
            8. The Trial Court abused its discretion and committed
               legal error in terminating Father's parental rights
               under 23 Pa.C.S.A. §2511 (b) because the
               Department of Human Services did not present
               competent evidence regarding the nature of the
               bond between parent and Child in order to assess
               the best interest of the Child.


PROCEDURAL HISTORY

        D.J.M. is the Mother of both Children: l.G.M.D. and G.l.M. (Exhibit .. A,.

Statement of Facts, attached to OHS Petition for Involuntary Termination of Parental

Rights, filed 8/05/2016, �..a").

        E.T. is the putative/presumptive Father of G.I.M. (Exhibit .. A,. Statement of

Facts. attached to OHS Petition for Involuntary Termination of Parental Rights, filed

8/05/2016. �··c"').

        On October 31, 2014, the Department of Human Services (OHS), received a

General Protectives Services (OPS) Report alleging that the Children's Mother, D.J.M.,

was with the Children on a street comer and asked their Maternal Uncle. M.S. to help her

inject drugs; that when he refused, Mother injected the drugs herself; that the Children

began to wander off so M.S. took the Children to the home of their Maternal

Grandmother, S.S.; and that G.I.M. was found holding Mother's purse which had needles

in it. The Report also alleged that the Children were with Maternal Grandmother, S.S.

where they were to remain according to Safety Plan that was completed on October 31.

2014. The Report also alleged that the family was residing in a shelter; that G.I.M.'s

Father, E.T., was incarcerated; and that G.I.M. attended Lawton Elementary School in the

I st grade and had missed several days of school. The Report further alleged that Mother

                                                                                           3
had ongoing drug and alcohol issues and was in a methadone program, but was allegedly

abusing methadone by attending more than one clinic daily; and that E.T. had a criminal

history and that the family was currently receiving In Home Protective Services (IHPS)

through Community Umbrella Agency (CUA) Turning Points for Children. This Report

was substantiated and determined as valid. (Exhibit .. A"' Statement of Facts, attached to

OHS Petition for Involuntary Termination of Parental Rights, filed 8/05/2016, �..d .. ).

           On October 31, 2014, OHS visited the home of Maternal Grandmother, S.S. and

found it safe and appropriate. Both S.S. and her paramour. J.M .. passed all necessary

clearances. A Safety Plan was implemented. (Exhibit ··A·· Statement of Facts. attached

to OHS Petition for Involuntary Termination of Parental Rights, filed 8/05/2016, ,i··e"').

           On November 3, 2014, S.S. found needles in her home after Mother had visited

the Children. S.S. found needles in Mothers purse. (Exhibit ··A .. Statement of Facts,

attached to OHS Petition for Involuntary Termination of Parental Rights, filed 8/05/2016,

,i··f").

           On November 4, 2014, Mother began receiving in-patient drug and alcohol

treatment and counseling at SOAR. (Exhibit .. A., Statement of Facts. attached to OHS

Petition for Involuntary Termination of Parental Rights, filed 8/05/2016, �.. g").

           Mother was denied service from her methadone clinic on 10/16/2014 due to

higher than normal levels of methadone in her blood, suggesting she was attending more

than one clinic on a daily basis. (Exhibit ··A'' Statement of Facts, attached to OHS

Petition for Involuntary Termination of Parental Rights, filed 8/05/2016, ,i··h'}




                                                                                             4
          On 11/24/2014, DHS filed an urgent dependent petition. (Exhibit .. A,. Statement

of Facts, attached to DHS Petition for Involuntary Termination of Parental Rights, filed

8/05/2016, �··i").

          Adjudicatory Hearings for the Children were held on December 3, 2014. before

the Honorable Allan L. Tereshko. The Court found that legal custody of the Children to

transfer to DHS and physical custody of the Children to remain with Maternal

Grandmother. DHS has completed home evaluation on Grandmother's home. Mother is

referred to CEU for a forthwith full drug and alcohol screen. assessment, and monitoring.

Father is referred to the CEU unit for a forthwith drug screen, assessment, and monitoring

once he avails himself. CUA to refer for kinship. Mother is to have supervised visits

with the Children, and Father is to have supervised visits if they avail themselves.

Children are safe as of 12/01/2014. (Orders of Adjudication and Disposition-Child

Dependent=Amended, 12/03/2014 ).

          On January 15, 2015, CUA held a SCP meeting for the family. The parental

objectives for Mother were: 1) Mother will participate in drug and alcohol treatment until

fully completed: 2) Mother will continue mental health treatment and comply with

medication management; 3) Mother will locate suitable housing with space for the

Children; 4) Father, E.T., will make his whereabouts known and participate in planning

for the Children's needs; and 5) E.T. will contact CUA and provide valid contact

information and respond to CUA correspondence. (Exhibit .. A,. Statement of Facts,

attached to DHS Petition for Involuntary Termination of Parental Rights, filed 8/05/2016,

�-·1").




                                                                                             5
          A Continuance was granted on March 24, 2015 for both Children's cases. DHS

commitments to stand. Cases to remain status quo. (Continuance Orders, 3/24/2015).

           Permanency Review Hearings were held for both Children on May 20, 2015.

before the Honorable Allan L. Tereshko. Orders were entered that legal custody of the

Children to remain with DHS, and placement to continue in Foster Care JJC. Children to

remain committed. Mother is incarcerated 1, and CUA to arrange supervised visits at the

prison for Mother. Children may be moved to Kinship Home of Grandmother prior to

next court date by agreement of the parties. l.G.M.D. referred to Children's Crisis

Treatment Center for services. Her Father. K.D.'s visits are suspended until further order

of the court and after Child's evaluation at CCTC. (Permanency Review Orders,

5/20/2015).

           Permanency Review Hearings were held for both Children on August 13, 2015.

before the Honorable Allan L. Tereshko. Orders were entered that legal custody of the

Children to remain with DHS, and placement of l.G.M.D. to remain in Foster Care

through JFCS-supervised by CUA Turning Points for Children. Child is enrolled in

therapy services through JJPI. however the therapist canceled on the family three times

and services are switched to Bethanna. Child is to continue to receive therapy and is up-

to-date with her medical and dental. G.I.M. to remain in Foster Care through CUA

Turning Points for Children. Child has intake appointment through the Wedge scheduled

for 8/14/2015, and is up-to-date with medical and dental. Mother is referred to CEU for

assessment, forthwith drug screen with three random drug screens and dual diagnosis.




1
    Secure Court Summary: D.J.M., d/o/b: 07/14/1984.


                                                                                            6
Mother is not to have visitation with the Children unless recommended by the Children's

therapist. I.G.M.D.'s Father. K.O:s visits are suspended until further order of the court.

(Permanency Review Orders. 8/13/2015).

        On September 17, 2015, Mother was referred to ARC for anger management,

housing, mental health. and parent education. (Exhibit ··A·· Statement of Facts. attached

to OHS Petition for Involuntary Termination of Parental Rights, filed 8/05/2016, 1'·p").

        A CEU Report for Mother dated 10/29/2015, reflected the following: Mother

tested positive for opiates on 10/14/2015: tested negative for all substances on 8/13 &

8/15/2015; Mother scheduled an appointment with the CEU for 9/15/2015 to provide

verification for her enrollment in treatment. She was a no call/no show to the

appointment. CEU, therefore. could neither confirm nor deny Mother's treatment status.

(Exhibit '·A'. Statement of Facts, attached to OHS Petition for Involuntary Termination of

Parental Rights. filed 8/05/2016, ,i··o ").

        On October 22, 2015. CUA held a SCP meeting for the family. The parental

objectives for Mother were: 1) Mother will participate in drug and alcohol treatment and

comply with recommendations; 2) Mother will comply with her court-ordered random

drug screens to maintain sobriety; 3) Mother to comply with her dual diagnosis treatment:

4) Mother will participate in courses through ARC as referred; 5) Mother will locate

suitable housing with space for the Children; 6) Father. E.T., will make his whereabouts

known and participate in planning for the Children 's needs; and 7) E.T. will contact CUA

and provide valid contact information and respond to CUA correspondence. Mother

attended this meeting. (Exhibit .. A·· Statement of Facts, attached to DHS Petition for

Involuntary Termination of Parental Rights, filed 8/05/2016. ,i-·q··).



                                                                                             7
       Permanency Review Hearings were held for both Children on October 30, 2015,

before Juvenile Court Hearing Officer. William T. Rice. Court Orders were entered that

legal custody of the Children to remain with DHS, and placement of l.G.M.D. to remain

in Foster Care through Bethanna. Child attends daycare. and is medically up-to-date.

She has eczema and is being treated. Child had intake at JJPI and was referred to CCTC.

She has telephone contact with her sibling. G.I.M. attends Pennypacker School in the     2nd


grade. and is medically up-to-date. Child receives weekly individual therapy at the

Wedge, and has telephone contact with her sibling. Mother is attending Parenting and

anger management at ARC. and will begin Job Training. Whereabouts of both Fathers

are unknown. Children to remain in therapy, and CUA to explore kinship resources.

Mother referred to CEU forthwith for full drug and alcohol screen dual diagnosis.

assessment and monitoring and 3 randoms prior to next court date. Mother referred to

BHS for consultation/evaluation. Both Fathers referred to CEU forthwith for full drug

and alcohol screen. dual diagnosis and assessment and monitoring, when they avail

themselves. (Permanency Review Orders, 10/30/2015).

       On January 20. 2016, a revised SCP meeting was held concerning the family.

The parental objectives were: 1) Mother will participate in drug and alcohol treatment

and comply with recommendations; 2) Mother will comply with her court-ordered

random drug screens to maintain sobriety; 3) Mother will update the CUA case manager

as to any new medications prescribed for her; 4) Mother will participate in parenting.

anger management. and employment courses through ARC; 5) Mother will locate

suitable housing with operable utilities; 6) Father, E.T., will make his whereabouts

known and participate in planning for the Children's needs; and 7) E.T. will contact CUA



                                                                                           8
and provide valid contact information and respond to CUA correspondence. 8) Father,

K.D., will comply with court orders; 9) K.D .. will attend a drug and alcohol treatment

program and comply with treatment recommendations; 10) K.D., will obtain suitable

housing with operable utilities; 11) K.D., will complete a parenting education course.

Mother and Father. K.D., participated in the meeting by telephone. (Exhibit .. A··

Statement of Facts. attached to OHS Petition for Involuntary Termination of Parental

Rights, filed 8/05/2016, 1··s"·).

        A CEU Report for Mother dated I /26/2016. reflected the following: Mother

participated in a drug and alcohol assessment at Family Court on 12/03/2015 and was

referred to Intensive Outpatient Dual Diagnosis Treatment at Parkside Recovery; Mother

failed to attend her intake appointment on 1/02/2016, as per Tyrone Frazier at Parkside

Recovery; CEU recommended that Mother reschedule an intake appointment with

Parkside Recovery and stay until the success completion of the program. (Exhibit .. A,.

Statement of Facts. attached to OHS Petition for Involuntary Termination of Parental

Rights, filed 8/05/2016, �·V').

        Permanency Review Hearings were held for both Children on January 27. 2016,

before the Honorable Allan L. Tereshko. Court Orders were entered that legal custody of

the Children to remain with OHS. and placement of I.G.M.D. to remain in Pre-Adoptive

Home through JJC. Visitation with her sibling is occurring at least twice a month.

Mother and Father have supervised visits with the Child at the Agency, visits are to

continue as arranged. Child attends TOPS Day Care, and receives individual therapy

through JJPI. G.I.M. to remain in a Pre-Adoptive Home through JFCS. Visitation with

her sibling is occurring at least twice a month. Mother has supervised visits with the



                                                                                          9
Child at the Agency, visits are to continue as arranged. Child attends Pennypacker

School,   2nd   grade, and receives individual therapy through The Wedge. A Report from

CEU for Mother is incorporated into the record. Mother is re-referred to CEU for

assessment and forthwith drug screen. All services for the Children to continue. CUA to

explore a potential resource for the Children. Children may be moved prior to the next

court date by agreement of the parties. (Permanency Review Orders, 1/27/2016).

          On April 12. 2016, Mother tested positive for Phencyclidine (PCP) at Parkside-

Frankford. (Exhibit .. A·· Statement of Facts, attached to DHS Petition for Involuntary

Termination of Parental Rights. filed 8/05/2016. 1··w·}

          A CEU Report for Mother dated 4/19/2016. reflected the following: Mother was

then attending substance abuse treatment at Parkside-Frankford: as per Mothers

counselor at Parkside-Frankford, Mother had made efforts during the past period to

further her recovery, and specifically, that she attended group and individual sessions and

expressed a desire to reunite with her Children; Mother was taking prescribed Suboxone

to stabilize her Opiate use disorder. Mother rendered negative drug screen on 1 /27/2016,

at Family Court and 4/07/2016, at Parkside Frankford; Mother tested positive for PCP on

4/12/2016, at Parkside-Frankford. (Exhibit ..A'· Statement of Facts, attached to DHS

Petition for Involuntary Termination of Parental Rights, filed 8/05/2016, 1··x .. ).

          Permanency Review Hearings were held for both Children on April 20, 2016,

before the Honorable Allan L. Tereshko. Court Orders were entered that legal custody of

the Children to remain with DHS, and placement ofl.G.M.D. to remain in Foster Home

through Tabor. Remain as committed. G.I.M. to remain in Foster Home through JFCS.




                                                                                           10
Mother's counsel failed to appear. case continued. (Permanency Review Orders,

4/20/2016).

        On May 7. 2016. Mother and Father, K.D .. attended a scheduled visit with the

Children. CUA Case Manager. Iesha Irwin. observed both Mother and K.D. under the

influence of a mind-altering substance. She observed that Mother and K.D. displayed

slurred speech. bloodshot and glassy eyes. and constant back and forth to the bathroom.

Mother and K.D:s state prohibited them from being able to effectively interact with the

Children. During the visit. the Children appeared uncomfortable and kept asking to

leave. (Exhibit ··A·· Statement of Facts. attached to DHS Petition for Involuntary

Termination of Parental Rights. filed 8/05/2016, ,r··y .. ).

        Permanency Review Hearings were held for both Children on May 25. 2016,

before the Honorable Allan L. Tereshko. Court Orders were entered that legal custody of

the Children to remain with DHS, and placement of l.G.M.D. to remain in Foster Home

through Turning Points, and G.I.M. to remain in Foster Home through JFCS.        Weekly

supervised visits with Mother and Father, K.D .. are to continue. Remain as committed.

Mother referred to CEU for assessment, monitoring, forthwith drug screen and 3 randoms

prior to next court date. Father. K.D. is referred to CEU for assessment. monitoring.

forthwith drug screen and 3 randoms prior to next court date. Mother and Father. K.D.

are to sign consents for I.G.M.D. to be moved to the home of Amber Kelly by agreement

of DHS and Children Advocate, and to sign consents for the Child at Tree of Life. Father,

K.D. was referred for parenting. I.G.M.D. is receiving services through Tree of Life.

(Permanency Review Orders. 5/25/2016).




                                                                                          11
                       -
            On July 15, 2016. Mother was discharged from her drug and alcohol programs at

NHS Parkside due to inconsistency with the treatment. (Exhibit .. A·' Statement of Facts,

attached to OHS Petition for Involuntary Termination of Parental Rights. filed 8/05/2016,

�!"aa'·).

            Permanency Review Hearings were held for both Children on August 24, 2016,

before the Honorable Richard J. Gordon. Court Orders were entered that legal custody of

the Children to remain with DHS. and placement of I.G.M.D. to remain in Foster Home

through Turning Points, and G.I.M. to remain in Foster Home through JFCS. Children

are doing well. CEU submitted Report as to Mother. G.1.M.'s Father, E.T., address is

1115 South 54 Street, and mailing address is 1412 South Addison Street. Mother and

Father. K.D., are referred back to CEU for assessment, full drug and alcohol screens, and

3 random screens prior to next court date, once they avail themselves. ACS to do PLS on

Mother. CUA Turning Points for Children to explore Paternal Grandmother of G.I.M. as

possible placement/kinship resource and do home assessment on Father. E.T.'s home.

Continuance Granted. (Permanency Review Orders, 8/24/2016).

            Continuance was granted on December 14, 2016 for both Children's cases. OHS

commitments to stand. Request by ACS, and cases to remain status quo. (Continuance

Orders. 12/14/2016).

            Permanency Review Hearings were held for both Children on April 27, 2017.

before the Honorable Allan L. Tereshko. Court Orders were entered that legal custody of

the Children to remain with OHS, and placement of Children to remain in Foster Home

through Turning Points. Children are safe as of 4/06/2017. Mother and Father, K.D ..

referred to CEU forthwith for full drug and alcohol screen, assessment and monitoring



                                                                                         12
and 3 randoms prior to next court date. DHS to do PLS on Mother and prison search.

CUA to contact Father, K.D., probation officer to find out his address. Father, E.T ..

resides at 1115 South 54 Street, Philadelphia, PA 19143. Legal Liaison Unit to

administratively appoint counsel for each Child and Clair Michelle Stewart to remain as

GAL for both Children. Next listing is a Contested Goal Change hearing. (Permanency

Review Orders. 4/27/2017)



TERMINATION HEARINGS

        This Court held the Contested Termination and Goal Change Hearing for both

Children on July 20. 2017, regarding Mother and both Fathers· parental rights. Mother.

D.J.M. did not attend the hearing, but was represented by counsel. Nghi Duong Vo.

G.I.M. 's Father, E.T., attended the hearing and was represented by counsel. Daniel

Silver. 1.G.M.D. 's Father. K.D., did not attend the hearing, but was represented by

counsel, Neal Masciantonio. (N.T. 7/20/2017. p.3 at 10-18).

        The first witness to testify was Iesha Erwin, Case Manager from CUA-Turning

Points for Children. Ms. Erwin stated she has been the Case Manager for both Children

since the fall of 2015 to December 2016. She noted the Children came into care when

they were left wandering the street while Mother was using drugs. The Children were

removed from Mother's care and placed at the Maternal Grandmother's house. She noted

the Children were never in the care of their Fathers. (N.T. 7/20/2017, p.10 at 5-25; p.11

at 1-25).

        Ms. Erwin testified the Single Case Plan objectives for Father, E.T., were for him

to make his whereabouts known. At that time, she noted that the only information they



                                                                                            13
had was his name, and did not get an address until a PLS was completed in December of

2015, which was 1412 South Allentown Street. Philadelphia, PA. She sent a letter to

Father at that address and did not receive a response. (N.T. 7/20/2017, p.14 at 21-25; p.

15 at 1-20).

           Ms. Erwin stated she met Father at the court hearing on August 2016. when he

acknowledged that he knew his Child was under OHS care but was under the impression

that she was going to get the Children back. He told her he was trying to contact Mother

on social media because he did not have her phone number, but she would not give him

the agency's contact information. (N.T. 7/20/2017, p.15 at 21-25; p.16 at 1-25).

           She further testified that Father told her he did not have appropriate housing for

reunification with his Child, and told her he was employed as a cab driver but did not

provide documentation of employment. Father began having supervised visits with the

Child at the Agency after August 2016. and the visits were appropriate, and he would

either do homework with the Child or color with her and overall, positive interactions.

The Child did not have any particular reaction when visitation terminated with Father.

(N.T. 7/20/2017,p.17at 15-25;p.18at l-25;p.19at 1-16).

           Ms. Erwin testified the SCP was updated and the objectives for Father were to

maintain housing, complete parenting classes and attend visitation with the Child. There

were no drug or alcohol or mental health requirements in the SCP for Father. Father's

visits were consistent, once they began. She referred Father to ARC for parenting

classes. however she did not know if he completed the classes. She finally stated she

believed Father was building a bond with the Child. (N.T. 7/20/2017, p.28 at 1-25; p.29

at 1-5).



                                                                                                14
                    -
       Regarding the Father's bond with the Child, Ms. Erwin opined that she was

uncertain if the Child would suffer irreparable harm if Father's parental rights were

terminated because at the time she stopped managing the case, the Child was just getting

to know Father. (N.T. 7/20/2017. p.30 at 5-24).

       Ms. Erwin stated that the Children were placed with the current foster parent that

is present in the court hearing and their behavior has been pretty pleasant. They were

gradually getting better. and they were stable, doing well. and were bonding with their

caregiver. (N.T. 7/20/2017.p.20at 1-11).

       Catherine Devine, CUA Case manager, was the next witness to testify. She

became the Case Manager in December 2016, and remains as Case Manager for both

Children to the present. Regarding Father's case plan objectives, she testified that when

she took over the case the objectives for Father were to complete a home assessment,

provide documentation of employment, and to comply with court orders regarding

visitation and parenting classes. (N.T. 7/20/2017, p.35 at 21-25: p.36 at 1).

       Ms. Devine noted that Father did complete the parenting course, and she obtained

a copy of the certificate. Regarding employment, Father told her he drives for Uber,

however, could not provide receipts to prove the employment but did show her his

telephone where rides were listed. Regarding housing. she stated that Father did not have

appropriate housing and instead wanted his mother to take the Child into her home

instead of himself. (N.T. 7/20/2017, p.36 at 2-17).

       She further testified that she has supervised Father's visits with the Child and has

observed that they have positive interactions. Father has had 12 visits with the Child that

she has observed, which occur once per week. She noted they interact a lot, and he



                                                                                          15
provides her with clothing and shoes. He does homework with her and they play games.

However, she opined she does not believe the Child would suffer irreparable harm if

Father's parental rights are terminated because the bonding with Father has just begun,

and the Child has expressed to her that she wants to remain with the foster mother. The

Child knows who her Father is. however. sometimes does not want to attend the visits

and does not like the back and forth process. Therefore, she believes the best interests of

the Child would be served if she was adopted by the foster parent because both Children

need stability and consistency. and they receive that with the current foster parent. (N.T.

7/20/2017, p.36 at 18-25: p.37 at 1-25; p.39 at 7-23).

        Ms. Devine further testified she has observed the interactions between the

Children and their pre-adoptive foster parent. They call the foster parent Mom, and both

stated to her that they do not want to leave her house and want to stay there. She further

testified, it is a parent-child relationship they have with the foster parent. I.G.M.D. has

been with foster parent. Tamika Nelson, since 5/4/2016 and G.I.M. has been with her

since 10/19/2016. Both Children are doing very well in the foster home, and especially

I.G.M.D. is progressing. The foster mother works very hard with her, and both Children

have a positive relationship with her. (N.T. 7/20/2017, p.34 at 22-25; p.35 at 1-20).

       On cross-examination by Mary A. Galeota, the Child Advocate. Ms. Erwin

testified that I.G.M.D. is now 6 years old, and G.I.M. is 9 years old. She noted the

Children told her they want to stay in the foster home, and there are other Children living

there, Ms. Nelson's biological daughter and two nephews, who are in Kinship with her.

(N.T. 7/20/2017, p.40 at 22-25; p.41 at 1-15).




                                                                                              16
STANDARD OF REVIEW AND LEGAL ANALYSIS


       When reviewing an appeal from a decree terminating parental rights, an appellate

Court is limited to determining whether the decision of the trial court is supported by

competent evidence. Absent an abuse of discretion. an error of law. or insufficient

evidentiary support for the trial court's decision, the decree must stand. Where a trial

court has granted a petition to involuntarily terminate parental rights, an appellate court

must accord the hearing judges decision the same deference that it would give to a jury

verdict. The Pennsylvania Superior Court need only agree with a trial court's decision as

to any one subsection under 23 P.C.S.A. §2511 (a) in order to affirm a termination of

parental rights. In re D.A.T 91 A.3d 197 Pa.Super.201-1).

       The standard of review in termination of parental rights cases requires appellate

Courts to accept the findings of fact and credibility determinations of the trial court if

they are supported by the record. If the factual findings are supported, appellate courts

review to determine if the trial court made an error oflaw or abused its discretion. A

decision may be reversed for an abuse of discretion only upon demonstration of manifest

unreasonableness. partiality. prejudice. bias. or ill-will. We have previously emphasized

our deference to trial courts that often have first-hand observations of the parties

spanning multiple hearings. In re T.S.M., 620 Pa. 602, 71 A.3d 251, 267 (2013) (citations

and quotation marks omitted) In re Adoption of C.D.R., 2015 PA Super 54, 111 A.3d

1212, 1215 (2015).

       Termination of parental rights is governed by Section 2511 of the Adoption Act

23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis. Initially, the focus is

on the conduct of the parent. The party seeking termination must prove by clear and


                                                                                              17
convincing evidence that the parent's conduct satisfies the statutory grounds for

termination delineated in Section 2511 (a). Only if the court determines that the parent's

conduct warrants termination of his or her parental rights does the court engage in the

second part of the analysis pursuant to Section 2511 (b ): determination of the needs and

welfare of the child under the standard of best interests of the child. One major aspect of

the needs and welfare analysis concerns the nature and status of the emotional bond

between parent and child. with close attention paid to the effect on the child of

permanently severing any such bond. In re L.M. 923 A.2d 505, 511 (Pa.Super.2007)

(citations omitted). In re Adoption ofC.J.J.P., 2015 PA Super 80, 114 A.3d 1046. 1049-

50 (2015). The Court need only agree with the orphans' court as to any one subsection of

Section 251 l(a), as well as Section 251 l(b). in order to affirm. In re Adoption of

C.J.J.P., 2015 PA Super 80, 114 A.3d 1046, 1050 (2015).

       These Children became known to DHS in October 2014, when information was

received that the Mother and the Children, then ages 6 Yi and 3 years, were on a street

comer and Mother asked the Children's Maternal Uncle, M.S. to help her inject drugs;

that when he refused. Mother injected the drugs herself; that the Children began to

wander off so M.S. took the Children to the home of their Maternal Grandmother, S.S.

Further. G.I.M. was found holding Mother's purse which had needles in it. Both

Children were in Mother's care at the time. The Children are now 9 Yi and 6 years old,

and are safe and all of their needs are being met by their foster mother.




                                                                                             18
         A. The Trial Court Properlv Found the Department of Human Services Met
            Its Burden by Clear and Convincing Evidence To Terminate Father's
            Parental Rights Pursuant to 23 Pa.CS.A. §251l(a)(l), and (2)2

         On Appeal, Father alleges the Court erred by terminating his parental rights based

on sections of23 Pa.C.S.A. §251 l(a)(l), (2), (5), and (8). This Court's based its ruling

on 23 Pa.C.S.A. §2511 (a)(l ), and (2), and will only address those sections in this opinion.

         Father first alleges the Trial Court abused its discretion and committed legal error

in terminating Fathers parental rights since the Department of Human Services did not

meet its burden by clear and convincing evidence of establishing sufficient grounds that

Father has evidenced a settled purpose of relinquishing claim to a child or has refused or

failed to perform parental duties under 23 Pa.CS.A. §2511 (a)(l ).




2
 (a) General Rule. +rhe rights of a parent in regard to a child may be terminated after a petition filed on any
of the following grounds:

         (I) The parent by conduct continuing for a period of at least six months immediately preceding
             the filing of the petition either has evidenced a settled purpose of relinquishing parenting
             claim to a child or has refused or failed to perform parental duties.
         (2) The repeated and continued incapacity, abuse. neglect or refusal of the parent has caused the
             child to be without essential parental care, control or subsistence necessary for his physical or
             mental well-being and the conditions and causes of the incapacity, abuse, neglect or refusal
             cannot or will not be remedied by the parent.

         (5) The child has been removed from the care of the parents by the court or under a voluntary
         agreement with an agency for a period of at least six months, the conditions which led to the
         removal or placement of the child continue to exist, the parent cannot or will not remedy those
         conditions within a reasonable period of time, the services or assistance reasonably available to the
         parent are not likely to remedy the conditions which led to the removal or placement of the child
         within reasonable period of time and termination of the parental rights would best serve the needs
         and welfare of the child.

         (8) The child has been removed from the care of the parent by the court or under voluntary
         agreement with an agency. 12 months or more have elapsed from the date of removal or
         placement. the conditions which led to the removal or placement of the child continue to exist and
         termination of the parental rights would best serve the needs and welfare of the child.


                                                                                                            19
        The focus of the termination proceedings is on the conduct of the parent. This

Court heard credible, compelling evidence from the CUA Case Managers that showed

Father failed to perform his parental duties and revealed a settled purpose of

relinquishing parental claim to his Child. When Ms. Erwin took over the case in the fall

of 2015, Father's whereabouts were unknown to DHS. A PLS was conducted and she

obtained an address for Father, and sent a contact letter to the address at 1412 Allentown

Street. She never received a response. and Father, ultimately, presented himself to the

Court and DHS in August of 2016. He then began visits with the Child, and since he did

not have appropriate housing for reunification. he recommended the Child live with his

Mother. He told her he was employed as a driver by Uber, and she referred him to ARC

for a parenting course. This Court found clear and convincing evidence that Father failed

and refused to perform parental duties. failed to address the conditions which brought the

Child into placement, and lacks the capacity to adequately provide care and control and a

stable environment necessary for the Child's well-being.

       Next. Father alleges that the Court abused its discretion and committed legal error

in terminating Father's parental rights since the Department of Human Services did not

meet its burden by clear and convincing evidence that Father lacks the present capacity to

perform his parental duties.

       This Court relied on credible testimony by both CUA Case Managers, Ms. Iesha

Erwin and Catherine Devine. who both testified that the SCP objectives for Father were

to obtain and maintain housing, provide documentation of employment, complete

parenting, and comply with visitation with the Child. Credible evidence was presented




                                                                                          20
that Father did not anticipate the Child living with him, and instead wanted DHS to

consider his Mother to take the Child in. not himself.

         Ms. Devine noted that Father did complete a parenting course. and has visited

with the Child twelve times since December 2016. and she has observed the visits. She

testified she does not believe a parent-child relationship exists between Father and the

Child. however. the Child is just getting to know him. She further testified that the Child

expressed to her that she wants to remain with the Foster Mother, T.N. Ms. Devine noted

that the Child needs stability and consistency and she gets that with the Foster Mother

and is safe, with all her needs being met.



         B. Trial Court Properly Found that Termination of Father's Parental
            Rights was in the Child's Best Interest and that OHS Met Its Burden
            Pursuant to 23 Pa.C.S.A. §2511(b).3


         After the Court finds that the statutory grounds for termination have been

satisfied, it must then determine whether the termination of parental rights serves the best

interests of the children pursuant to 251 l(b) In re Adoption ofC.L.G., 956 A2d 999

(Pa.Super 2008). In terminating the rights of a parent. the Court .. shall give primary

consideration to the development, physical and emotional needs and welfare of the

child." 23 Pa.C.S.A. §251 l(b). One major aspect of the needs and welfare analysis




4
  Other Considerations.-The court in terminating the rights of a parent shall give primary consideration
to the developmental, physical and emotional needs and welfare of the child. The rights of a parent shall
not be terminated solely on the basis of environmental factors such as inadequate housing, furnishings,
income, clothing and medical care if found to be beyond the control of the parent. With respect to any
petition filed pursuant to subsection (a)(l),(6) or (8), the court shall not consider any efforts by the parent
to remedy the conditions described therein which are first initiated subsequent to the giving of notice of
the filing of the petition.

                                                                                                            21
•
    concerns the nature and status of the emotional bond between parent and child. In re

    T.S.M .. 71 A3d.


           This Court heard credible evidence presented by both CUA Case Managers. who

    testified that the Child was positively bonded to the foster parent. and referred to her as

    .. Mother." The Child looks to her for safety and to meet her needs. Ms. Devine also

    observed how the Child interacts with Father at the supervised visits, and notes that

    generally the visits are positive. but the Child sometimes does not want to go to the visits.

    She noted that the Child expressed to her that she wants to continue to live with the foster

    mother.


              Ms. Devine noted that the Child needs the safety and security that Father cannot

    provide. and she would not suffer irreparable harm if Fathers parental rights were

    terminated and it would be in her best interest to be adopted.


           The Court found credible the evidence that the Child, although just getting to

    know the Father. is not bonded to him, and therefore. this Court reasoned that the Child

    would not suffer irreparable harm if Fathers parental rights were terminated, and it

    would be in the Child's best interests to be adopted.


    CONCLUSION:


                At the conclusion of the Hearing the Court stated:


                     Now the more complex case is the case of E.T., where he
                     presents as a Father who desires to establish a relationship
                     in the future but the stark reality is that he has failed to
                     remedy the issues that brought this Child into care. He is
                     not in a position to parent this Child. His suggestion that

                                                                                                  22
·.


                   he can use his mother as a substitute to parent for the Child,
                   and use her residence as a substitute residence for the Child
                   suggests that he is not in a position to care for this Child
                   today nor does he have any plan to care for the Child other
                   than some long term plan that someday he may get a house.
                   But the lack of ability to provide parenting for this Child
                   now and over the course of the last 32 months supports a
                   finding that he has failed to remedy those same issues that
                   brought this Child into care, and will not be able to remedy
                   those issues going forward. This placement extending over
                   a period of 32 months makes even more poignant the need
                   for some permanency in these Children's lives. they have
                   established a permanent relationship, parental relationship
                   with the caretaker.
                   And the need for this Child to have permanency. safety.
                   someone who is consistent in the care for the Child going
                   forward and would provide that consistency going forward
                   requires that I terminate Mr. Taylor's parental rights.
                   Although there is a bond, there is no parental bond and the
                   testimony is uncontradicted that the Child would not suffer
                   any irreparable harm if the bond is severed: the clear
                   testimony is that the parental relationship emotionally
                   intellectually is with the caregiver and not with Mr. Taylor.
                   Mr. Taylor's rights are terminated pursuant to 2511 (a) (I)
                   and (2) and 2511 (b ). Having now terminated the parental
                   rights, the goal for both Children is changed to adoption.
                   (N.T., 7/20/2017,p.56at 13-25;p.57at l-11,25;p.58at 1-
                   15).


            for the foregoing reasons. this Court respectfully requests that the Order of July

     20. 2017, Terminating Father. E.T."s Parental Rights to G.I.M. and changing the Childs

     Permanency Goals to Adoption be AFFIRMED.


                                                  BY THE COURT:



                                                  ALLAN L. TERESHKO, Sr. J.

     DATE


                                                                                             23
                                                       CERTIFCATE OF SERVICE


                                  I hereby certify that a true and correct copy ofthe foregoing OPINION has been
                           served upon the following parties by the manneras designated:


                           Family Court Delivery Mail Box


                           Daniel Silver, Esq.
                           1845 Walnut St., Ste. 1199
                           Philadelphia, PA 19103
                           Counsel for Appellant, Father, E.T.

                           BridgetM. Warner, Esq. ACS,
                           Phila Solicitor's Office
                           One Parkway, 1515 Arch St, 15th tlr.
                           Philadelphia, PA 19102
                           DHS Counsel

                           Clair Michelle Stewart, Esq.
                           100 S. Broad St., Ste. 1523
                           Philadelphia, PA 19110
                           GAL for Child, G.l.M.

                           Mary A. Galeota, Esq.
                           1551 Market St., Ste. 1200
                           Philadelphia, PA 19102
                           Child Advocate for Child, G J.M.

                           Nghi Duong Vo, Esq.
                           1500 Walnut St., Ste. 2000
                           Philadelphia, PA 19102
                           Counsel for Mother, D.M.




                                                                                   ALLAN L. TERESHKO, Sr. J.
                       �· '1
                            12017 ·
                       DAT             I

--··------·-··--········       .                               .. --- ..- --'·.;.:s,,-:::_:_�·::·� ·.·--·-········